Citation Nr: 0609904	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative lumbar 
disc disease at L4-L5 and L5-S1 with radiculopathy, claimed 
as left leg and low back injuries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active military duty from February 1973 
to February 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified before 
the undersigned at a January 2004 video conference hearing.  
In July 2004, the Board reopened the claim and remanded the 
appeal for further evidentiary development.  

The record raises the issue of entitlement to service 
connection for left knee and foot disorders.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate consideration.  
 

FINDING OF FACT

Degenerative lumbar disc disease at L4-L5 and L5-S1 with 
radiculopathy was not demonstrated in service, lumbar 
arthritis was not manifested to a compensable degree within 
the first postservice year, and degenerative lumbar disc 
disease at L4-L5 and L5-S1 with radiculopathy is not shown to 
be related to service.


CONCLUSION OF LAW

Degenerative lumbar disc disease at L4-L5 and L5-S1 with 
radiculopathy was not incurred in or aggravated by service, 
and arthritis of the lumbar spine may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in August 2002 
VA correspondence, the December 2002 statement of the case, 
the July 2004 Board remand, and the March 2005 supplemental 
statement of the case, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including obtaining all available service and postservice 
records, including all of the claimants treatment records 
and/or letters from Clarence E. Ballenger, M.D., the Social 
Security Administration (SSA), David E. Tomaszek, M.D.; 
Ruthetta Echols, PA-C; and the Durham VA Medical Center.  The 
record also includes a June 2003 opinion from Dr. Kent 
Christopher New and a September 2004 VA medical opinion as to 
the origins of the veteran's disabilities.  

The Board notes that, while the veteran reported that he 
received treatment from the Fayetteville and Salisbury VA 
Medical Centers, copies of these records are not found in the 
claims files.  Similarly, while VA was to contact Dr. New to 
ascertain the bases for his June 2003 statement this was not 
done.  However, the Fayetteville and Salisbury VA Medical 
Centers notified VA that they did not have any treatment 
records for the veteran.  Further, in September 2004, a VA 
examiner reported that Dr. New was not available.  Therefore, 
adjudication of his claims may go forward without these 
records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

As to the United States Court of Appeals for Veterans Claims 
(Court) March 3, 2006, holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), to the extent that VA has failed to fulfill any duty 
to notify the veteran how ratings and effective dates are 
assigned, that error is harmless in light of the outcome 
discussed below.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The veteran argues that his current low back disorders are 
due to military service.  It is requested that the veteran be 
afforded the benefit of the doubt.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the veteran has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determination, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans; Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In this regard, the Court has provided guidance for weighing 
medical evidence.  The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

With the above criteria in mind, the Board notes that service 
medical records, including an October 1975 separation 
physical, are negative for any back disorder.  The first 
medical evidence corroborating the claim that the veteran has 
a low back disorder, including either arthritis or 
radiculopathy, dates almost twenty years post service.  
Specifically, at the April 1995 VA examination the veteran 
was diagnosed with degenerative intervertebral disc disease 
with radiculopathy, with x-ray evidence of degenerative 
changes.  

In July 1999, Dr. Tomaszek provided a diagnosis of a 
recurrent lumbar ruptured disc, verified by magnetic 
resonance imaging evaluation (MRI).  Thereafter, VA and/or 
private treatment records show his continued complaints 
and/or treatment for low back pain sometimes with pain 
radiating into his lower extremities.  See VA treatment 
records dated from December 2002 to June 2003 and records 
obtained from the Social Security Administration including a 
December 1999 disability determination examination and 
treatment records from Dr. Tomaszek dated from January 1998 
to July 1999.

Records obtained from the Social Security Administration show 
the veteran being awarded disability in effective from August 
1995 because of carpal tunnel syndrome and depression.  These 
records, however, do show treatment for a l$-5 ruptured disc 
starting in September 1995, a fusion in December 1995, and 
treatment for post operative complications through June 1996.  
Similarly, a January 1997 Social Security Administration 
record listed his primary disorder as a disorder of the back.  

As to the origins of his low back disorder, physician's 
assistant Echols reported in August 2002 that, "[b]ased on 
review of records and current back condition, it is my 
medication [sic] opinion that it is at least likely as not, 
that his current low back condition is a continuation of 
deterioration based on his initial in-service back 
condition." Similarly, in a June 2003 VA treatment record, 
signed by Dr. New, it was reported that the veteran had 
"chronic [low back pain] and left leg sciatica most likely 
from recurrence of nerve damage and surgery from when patient 
was in service."  Finally, in August 2004 Dr. Ballenger 
opined that it was his medical opinion that the veteran's 
injury to his left foot, ankle, and knee was most likely 
related to his duty in the service.

On the other hand, while the Social Security Administration 
records were negative regarding the veteran having sustained 
a back injury while in military service, they were uniform in 
noting that the veteran had had back pain, diagnosed as a 
herniated nucleus pulposus, since a fall in November 1994.  
See November 1994 treatment records from Kinston Orthopedic; 
an April 1995 record from Triangle Spine and Back Care 
Center; a May 1996 treatment record from Raleigh Orthopedic 
Clinic; a June 1996 record from Pro Active Therapy; a July 
1996 letter from Rudolph J. Maier, M.D.; and an October 1996 
treatment record from Carolina Rehabilitation.

In September 2004, in reply to VA's request for a medical 
opinion regarding the origins of the veteran's low back 
disorders, the Chief of neurosurgery at the Durham VA Medical 
Center offered the following opinion:

It is not clear what records were 
reviewed to achieve (Physician Assistant 
Echols') opinion, and it is not clear why 
a [physician's assistant] would write 
such a letter without significant 
prompting from the patient.

The September 2004 opinion also addressed Dr. New's June 2003 
opinion:

Dr. New [in June 2003] did not have any 
history as to when [the veteran] was 
actually in the service, and 
misunderstood that the surgery was 
performed in 1994/1995 by a private 
surgeon, completely unconnected with his 
military service.  Service records are 
not in the patient's medical chart, so 
therefore Dr. New would not have access 
to this information, so presumably Dr. 
New was misinformed by the patient and 
directed to include this statement in his 
note.

Lastly, the September 2004 VA opinion concludes:

In summary, there is no evidence of any 
lumbar or disc problem during [the 
veteran's] service in the 1970's . . . I 
see no reason to link [the veteran's] 
medical problems and subsequent lumbar 
surgery in 1994/1995 . . . with his 
military service, nor any of his current 
medical problems . . . Thus, almost 
certainly the etiology of his lumbar 
problems is spontaneous lumbar 
degenerative changes, as a function of 
age, rather than any connection to the 
military.  Dr. K.C. New's neurosurgery 
clinic note is erroneous, in that he 
assumes (likely from information 
[obtained] from [the veteran]) that his 
1994/1995 surgery was somehow connected 
with or occurred during his military 
service, which it was not.

The Board recognizes that physician's assistant Echols, Dr. 
New, and Dr. Ballenger attributed the veteran's current back 
and/or radiculopathy disabilities to military service.  
However, the Board assigns greater weight to the VA opinion 
provided in September 2004 because there is no indication 
that physician's assistant Echols or Drs. New and Ballenger 
reviewed all of the evidence of record to include the 
veteran's service medical records.  Moreover, the records 
obtained from the Social Security Administration were uniform 
in pointing to a November 1994 injury at work as the source 
of the veteran's low back disorders.  

Furthermore, since service medical records are negative for 
complaints, diagnoses, or treatment related to the low back, 
it is apparent that physician's assistant Echols, Dr. New, 
and Dr. Ballenger relied solely on the veteran's self-
reported and unsubstantiated history of inservice back 
problems.  It is well to note here that even the veteran, in 
his application for Social Security benefits, stated that his 
disability began in November 1994.  As noted above, when a 
medical opinion relies on the veteran's rendition of his 
medical history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229 (1993).  Hence, the opinions of physician's assistant 
Echols and Drs. New and Ballenger have minimal probative 
value.

As to the veteran's personal hearing testimony and his and 
his representative's written statements to VA, lay witnesses 
are competent under the law to describe symptoms they have 
seen or experienced.  King v. Brown, 5 Vet. App. 19, 21 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, their assertions of medical causation are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board finds that it 
must give more evidentry weight to the September 2004 expert 
medical opinion than those of the veteran's and his 
representative.

The preponderance of the competent probative evidence is 
against finding that a low back disorder had its onset 
inservice, that the arthritis of the lumbar spine manifested 
to a compensable degree within the first postservice year, or 
that any current low back disorder is related to any incident 
or incidents of service.  Moreover, given the length of time 
between the veteran's 1976 separation from military service 
and first being diagnosed with a back disorder almost twenty 
years later, the Board finds that there is no continuity of 
symptomatology.  Accordingly, the preponderance of the 
evidence is against granting service connection for a low 
back disorder, and the claim of entitlement to service 
connection is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 


ORDER

Service connection for degenerative lumbar disc disease at 
L4-L5 and L5-S1 with radiculopathy is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


